DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance.  
Allowable Subject Matter
Claims 5-8 and 11-15 is/are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 5-8 and 11-15 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach  

“A system for depressurization, collection and storage of a portion of a gas layer coming from at least one vehicle cryogenic tank including at least one valve, … the system comprises; a compact module constituting a sealed assembly including: an inlet … a removable inlet pipe, … at least one discharge orifice of the tank … an outlet … an external system for using the portion of the gas layer once discharged, a heater connected to the inlet of the module, a damping buffer tank, connected to the heater, … a compressor, … a storage tank, … the module is functionally self-supporting and transportable on a transportable platform of the utility vehicle type, wherein the sealed assembly is configured to contain all the elements in a volume defined by a width of no more than two meters, a length of no more than four meters and a height of no more than two meters, the damping buffer tank operating at a pressure equivalent to that of the gaseous phase of the cryogenic tank; a main removable inlet pipe … at least one connecting device for connecting the at least one discharge orifice of the tank with the removable inlet pipe, and a removable outlet pipe … wherein either (a) the main removable inlet pipe is a pipe for the controlled depressurization of one or more cryogenic tanks, the pipe including a maintaining device or maintainer for maintaining or reducing the internal pressure of the cryogenic tank at a value equal to or less than a predetermined value or (b) the main removable inlet pipe is connected to one or more cryogenic tanks, the at least one discharge orifice being provided with a flap valve.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 5.  
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
1.) U.S. Patent No. 4,817,684 (Turko et al.), which discloses an apparatus for sorptively storing a multiconstituent gas. 
2.) U.S. Patent No. 7,516,752 (Arnold et al.), which discloses a boil-off compensating container. 
3.) U.S. Patent No. 8,281,822 (Hirakata), which discloses an in-vehicle hydrogen storage apparatus. 
4.) U.S. Patent No. 10,184,614 (Epstein et al.), which discloses a boil-off management assembly. 
5.) U.S. Patent Application Publication No. 2003/0154739 (Fanning et al.), which discloses a system for liquefying natural gas. 
6.) U.S. Patent Application Publication No. 2006/0272709 (Ting et al.), which discloses a system to reduce pressure in a pressure chamber. 
7.) U.S. Patent Application Publication No. 2009/0308489 (Hirakata), which discloses in in-vehicle hydrogen storage apparatus. 
8.) U.S. Patent Application Publication No. 2014/0137572 (Steffen), which discloses a natural gas vehicle vented gas capture system. 
9.) U.S. Patent Application Publication No. 2014/0216065 (Jarrett et al.), which discloses a method for the recovery of vent gases from storage vessels. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753